Title: To James Madison from Perez Morton, 25 June 1806
From: Morton, Perez
To: Madison, James



Sir
Boston June 25th. 1806

About two years since, you may recollect, I applied to you in favor of Mr. Nathaniel Fellowes jr, in Havanna, to be appointed Consul at that place.  This was done at the solicitation of his Uncle Nathl. Fellowes of this place, and whose Confidence and support the younger Mr. Fellowes then enjoyed.  The elder Mr. Fellowes made a visit last Fall to Havanna, & from thence wrote a Letter directed to me at Washington, desiring me again to apply to you on the subject, & again request the appointment.  As I was not at Washington Mr. Russell took up the Letter, & gave you an Extract from it.  Mr. Fellowes the Elder has since died at Havanna; and so strange & unnatural is the disposition of his property, by a will made, or purporting to be made there, in favor of this Nephew to the prejudice of his immediate Heirs, & so unlike that which he made immediately previous to his departure that his immediate Friends & Connections do not scruple to express their suspicions of the unfairness & want of Principle in the Nephew,  my mind is not free from impressions unfavorable to the Integrity of this young Man.  I therefore request you no longer to consider me as desirous of the appointment, but as anxious, that all responsibility, which might have attached in consequence of my Recommendations may be wholly removed.
Mr. John H Andrews, who is Son in Law of Colo Hichborn , and has resided sometime in that place, and is now about returning, is desirous of procuring the Same appointment.  He bears the Reputation of, and I believe him to be, a Young Man of Capacity and Integrity.  I have the Honor to be Yr. most Obedt hu Servt

Perez Morton

